 
GUARANTY
(Continuing Debt - Unlimited)

--------------------------------------------------------------------------------



DATE AND PARTIES.  The date of this Guaranty is April 23, 2009.  The parties and
their addresses are:
 
LENDER:
EAGLEBANK
7815 Woodmont Avenue
Bethesda, Maryland  20814
Telephone:  (301) 986-1800
 
BORROWER:
INNOLOG HOLDINGS CORPORATION
a Nevada Corporation
8300 Greensboro Drive, Ste 225
McLean, Virginia 22102
 
GUARANTOR:
HARRY  JACOBSON
836 Glen Leven Drive
Nashville, Tennessee 37204
 
1.    DEFINITIONS.  As used in this Guaranty, the terms have the following
meanings:
 
A. Pronouns.  The pronouns "I", "me" and "my" refer to all persons or entities
signing this Guaranty, individually and together.  "You" and "your" refer to the
Lender.
 
B. Note.  "Note" refers to the document that evidences the Borrower's
indebtedness, and any extensions, renewals, modifications and substitutions of
the Note.
 
C. Property.  "Property" means any property, real, personal or intangible, that
secures performance of the obligations of the Note, Debt, or this Guaranty.
 
2.    SPECIFIC AND FUTURE DEBT GUARANTY.  For good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and to induce you,
at your option, to make loans or engage in any other transactions with the
Borrower from time to time, I absolutely and unconditionally agree to all terms
of and guaranty to you the payment and performance of each and every Debt, of
every type, purpose and description that the Borrower either individually, among
all or a portion of themselves, or with others, may now or at any time in the
future owe you, including, but not limited to the following described Debt(s)
including without limitation, all principal, accrued interest, attorneys' fees
and collection costs, when allowed by law, that may become due from the Borrower
to you in collecting and enforcing the Debt and all other agreements with
respect to the Borrower.
 
Promissory Note 7200014625 dated April 23, 2009 in the amount of $500,000.00
from Innolog Holdings Corporation.
 
In addition, Debt refers to debts, liabilities, and obligations of the Borrower
(including, but not limited to, amounts agreed to be paid under the terms of any
notes or agreements securing the payment of any debt, loan, liability or
obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and
modifications of these debts) whether now existing or created or incurred in the
future, due or to become due, or absolute or contingent, including obligations
and duties arising from the terms of all documents prepared or submitted for the
transaction such as applications, security agreements, disclosures, and the
Note.
 
You may, without notice, apply this Guaranty to such Debt of the Borrower as you
may select from time to time.
 
3.    EXTENSIONS.  I consent to all renewals, extensions, modifications and
substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and
without limitation as to the number of renewals, extensions, modifications or
substitutions.
 
A. Future Advances.  I waive notice of and consent to any and all future
advances made to the Borrower by you.
 
4.    UNCONDITIONAL LIABILITY.  I am unconditionally liable under this Guaranty,
regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or
against any Property.  You may sue me alone, or anyone else who is obligated on
this Guaranty, or any number of us together, to collect the Debt.  My liability
is not conditioned on the signing of this Guaranty by any other person and
further is not subject to any condition not expressly set forth in this Guaranty
or any instrument executed in connection with the Debt.  My obligation to pay
according to the terms of this Guaranty shall not be affected by the illegality,
invalidity or unenforceability of any notes or agreements evidencing the Debt,
the violation of any applicable usury laws, forgery, or any other circumstances
which make the indebtedness unenforceable against the Borrower.  I will remain
obligated to pay on this Guaranty even if any other person who is obligated to
pay the Debt, including the Borrower, has such obligation discharged in
bankruptcy, foreclosure, or otherwise discharged by law.
 
5.    BANKRUPTCY.  If a bankruptcy petition should at any time be filed by or
against the Borrower, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by
me.  I acknowledge and agree that this Guaranty, and the Debt secured hereby,
will remain in full force and effect at all times, notwithstanding any action or
undertakings by, or against, you or against any Property, in connection with any
obligation in any proceeding in the United States Bankruptcy Courts.  Such
action or undertaking includes, without limitation, valuation of Property,
election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended.  In
the event that any payment of principal or interest received and paid by any
other guarantor, borrower, surety, endorser or co-maker is deemed, by final
order of a court of competent jurisdiction, to have been a voidable preference
under the bankruptcy or insolvency laws of the United States or otherwise, then
my obligation will remain as an obligation to you and will not be considered as
having been extinguished.
 
6.    REVOCATION.  I agree that this is an absolute and unconditional
Guaranty.  I agree that this Guaranty will remain binding on me, whether or not
there are any Debts outstanding, until you have actually received written notice
of my revocation or written notice of my death or incompetence.  Notice of
revocation or notice of my death or incompetence will not affect my obligations
under this Guaranty with respect to any Debts incurred by or for which you have
made a commitment to Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts.  I agree
that if any other person signing this Guaranty provides a notice of revocation
to you, I will still be obligated under this Guaranty until I provide such a
notice of revocation to you.  If any other person signing this Guaranty dies or
is declared incompetent, such fact will not affect my obligations under this
Guaranty.
 
7.    PROPERTY.  I agree that any Property may be assigned, exchanged, released
in whole or in part or substituted without notice to me and without defeating,
discharging or diminishing my liability.  My obligation is absolute and your
failure to perfect any security interest or any act or omission by you which
impairs the Property will not relieve me or my liability under this
Guaranty.  You are under no duty to preserve or protect any Property until you
are in actual or constructive possession.  For purposes of this paragraph, you
will only be in "actual" possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in
writing.  Further, you will only be deemed to be in "constructive" possession
when you have both the power and intent to exercise control over the Property.
 
8.    DEFAULT.  I will be in default if any of the following occur:
 
A. Payments.  I fail to make a payment in full when due.
 
B. Insolvency or Bankruptcy.  The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me, Borrower, or
any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.


     
Harry  Jacobson
   
Maryland Guaranty
 
Initials
______
MD/4XXXatang00063000005993015042209Y
-1996 Bankers Systems, Inc., St. Cloud, MN  C
Page 1


 

--------------------------------------------------------------------------------

 
 
C. Death or Incompetency.  I die or am declared legally incompetent.
 
D. Failure to Perform.  I fail to perform any condition or to keep any promise
or covenant of this Guaranty.
 
E. Other Documents.  A default occurs under the terms of any other document
relating to the Debt.
 
F. Other Agreements.  I am in default on any other debt or agreement I have with
you.
 
G. Misrepresentation.  I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.
 
H. Judgment.  I fail to satisfy or appeal any judgment against me.
 
I. Forfeiture.  The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.
 
J. Name Change.  I change my name or assume an additional name without notifying
you before making such a change.
 
K. Property Transfer.  I transfer all or a substantial part of my money or
property.
 
L. Property Value.  You determine in good faith that the value of the Property
has declined or is impaired.
 
M. Insecurity.  You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Guaranty or that the prospect
for payment or performance of the Debt is impaired for any reason.
 
9.    WAIVERS AND CONSENT.  To the extent not prohibited by law, I waive
protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor, and any and all notices related to
this Guaranty or to any of the Debts, including, but not limited to notice of
your acceptance of this Guaranty, the present existence or future incurring of
any debt or any terms or amounts of the Debts or any change in the Debts, or
notice of obtaining or releasing of any guaranty, surety agreement, pledge
assignment or other security for any Debt.
 
A. Additional Waivers.  In addition, to the extent permitted by law, I consent
to certain actions you may take, and generally waive defenses that may be
available based on these actions or based on the status of a party to the Debt
or this Guaranty.
 
(1) You may renew or extend payments on the Debt, regardless of the number of
such renewals or extensions.
 
(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.
 
(3) You may release, substitute or impair any Property.
 
(4) You, or any institution participating in the Debt, may invoke your right of
set-off.
 
(5) You may enter into any sales, repurchases or participations of the Debt to
any person in any amounts and I waive notice of such sales, repurchases or
participations.
 
(6) I agree that the Borrower is authorized to modify the terms of the Debt or
any instrument securing, guarantying or relating to the Debt.
 
(7) You may undertake a valuation of any Property in connection with any
proceedings under the United States Bankruptcy Code concerning the Borrower or
me, regardless of any such valuation, or actual amounts received by you arising
from the sale of such Property.
 
(8) I agree to consent to any waiver granted the Borrower, and agree that any
delay or lack of diligence in the enforcement of the Debt, or any failure to
file a claim or otherwise protect any of the Debt, in no way affects or impairs
my liability.
 
(9) I agree to waive reliance on any anti-deficiency statutes, through
subrogation or otherwise, and such statutes in no way affect or impair my
liability.  In addition, until the obligations of the Borrower to Lender have
been paid in full, I waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right I may have to
enforce any remedy which you now have or in the future may have against the
Borrower or another guarantor or as to any Property.
 
Any Guarantor who is an "insider," as contemplated by the United States
Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently.  (An insider includes, among others, a director, officer, partner,
or other person in control of the Borrower, a person or an entity that is a
co-partner with the Borrower, an entity in which the Borrower is a general
partner, director, officer or other person in control or a close relative of any
of these other persons.)  Any Guarantor who is not an insider makes these
waivers until all Debt is fully repaid.
 
B. No Waiver By Lender.  Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in the Debt
instruments, shall not be construed as a waiver by you, unless any such waiver
is in writing and is signed by you.
 
C. Waiver of Claims.  I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.
 
10. EFFECT OF YOUR SECURITY AGREEMENT.  If any security interest or lien is
granted over any real or personal property for any of the Debts ("Collateral"),
it is for your benefit exclusively, and not for my benefit, neither directly nor
indirectly nor by subrogation or otherwise.
 
The Borrower has all risk of loss of the Collateral.  You have no liability or
duty, either before or after Default, on account of loss of or damage to, to
collect or enforce any of Borrower's rights against the Collateral, to collect
any income accruing on the Collateral, or to preserve rights against account
debtors or other parties with prior interests in the Collateral.  If you receive
any notices requiring action with respect to Collateral in your possession, you
will take reasonable steps to forward these notices to the Borrower.  The
Borrower is responsible for responding to notices concerning the Collateral,
voting the Collateral, and exercising rights and options, calls and conversions
of the Collateral.  You only have to take such action as is reasonably requested
in writing by the Borrower, and you do not have to take any action that, in your
sole judgment, would affect adversely the value of the Collateral as security
for the Debts.
 
Your collection and enforcement of Collateral against account debtors and other
persons obligated thereon shall be deemed to be commercially reasonable if you
exercise the care and follow the procedures that you generally apply to the
collection of obligations owed directly to you.  You may apply all Collateral
and proceeds of Collateral coming into your possession and all payments made by
any person to any of the Debts you want.  Until you actually receive cash
proceeds, you may defer the application of non-cash proceeds of Collateral,
including, but not limited to, non-cash proceeds collected from account debtors
and other persons obligated on Collateral securing the Debts.
 
I agree that commercial reasonableness and good faith require you to give me no
more than 5 days prior written notice of the time and place of any public
disposition of Collateral or of the time after which any private disposition or
other intended disposition is to be made.  I agree that it is commercially
reasonable for you to disclaim all warranties that arise with respect to the
disposition of the Collateral.
 
11.  REMEDIES.  After the Borrower or I default, you may at your option do any
one or more of the following.
 
A. Acceleration.  You may declare an amount equal to any or all of the
outstanding balance of the Debts to be immediately due and payable by me,
whether or not you have accelerated and called due any or all sums due from the
Borrower, and I shall immediately pay the same to you.
 
B. Sources.  You may use any and all remedies you have under state or federal
law or in any documents relating to the Debt.
 
C. Insurance Benefits.  You may make a claim for any and all insurance benefits
or refunds that may be available on default.
 
D. Payments Made on the Borrower's Behalf.  Amounts advanced on the Borrower's
behalf will be immediately due and may be added to the balance owing under the
Debt.
 
E. Termination.  You may terminate my right to obtain advances and may refuse to
make any further extensions of credit.
 
F. Attachment.  You may attach or garnish my wages or earnings.
 
G. Set-Off.  You may use the right of set-off.  This means you may set-off any
amount due and payable under the terms of this Guaranty against any right I have
to receive money from you.
 
My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation.  "Any amount due and payable under the terms of this
Guaranty" means the total amount to which you are entitled to demand payment
under the terms of this Guaranty at the time you set-off.


     
Harry  Jacobson
   
Maryland Guaranty
 
Initials
______
MD/4XXXatang00063000005993015042209Y
-1996 Bankers Systems, Inc., St. Cloud, MN  C
Page 2


 

--------------------------------------------------------------------------------

 
 
Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Debt, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.
 
Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity.  It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.
 
You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts.  I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.
 
H. Waiver.  Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy.  You do
not waive a default if you choose not to use a remedy.  By electing not to use
any remedy, you do not waive your right to later consider the event a default
and to use any remedies if the default continues or occurs again.
 
12. COLLECTION EXPENSES AND ATTORNEYS' FEES.  On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Guaranty or any other document
relating to the Debt.  To the extent permitted by law, expenses include, but are
not limited to, reasonable attorneys' fees, court costs and other legal
expenses.  All fees and expenses will be secured by the Property I have granted
to you, if any.  In addition, to the extent permitted by the United States
Bankruptcy Code, I agree to pay the reasonable attorneys' fees incurred by you
to protect your rights and interests in connection with any bankruptcy
proceedings initiated by or against me.
 
13.  WARRANTIES AND REPRESENTATIONS.  I have the right and authority to enter
into this Guaranty.  The execution and delivery of this Guaranty will not
violate any agreement governing me or to which I am a party.
 
In addition, I represent and warrant that this Guaranty was entered into at the
request of the Borrower, and that I am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use
and intended use of all Debt proceeds.  I further represent and warrant that I
have not relied on any representations or omissions from you or any information
provided by you respecting the Borrower, the Borrower's financial condition and
existing indebtedness, the Borrower's authority to borrow or the Borrower's use
and intended use of all Debt proceeds.
 
14.  RELIANCE.  I acknowledge that you are relying on this Guaranty in extending
credit to the Borrower, and I have signed this Guaranty to induce you to extend
such credit.  I represent and warrant to you that I have a direct and
substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation
of indebtedness guarantied hereby.  I agree to rely exclusively on the right to
revoke this Guaranty prospectively as to future transactions in the manner as
previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty.  You may rely
conclusively on a continuing warranty that I continue to be benefited by this
Guaranty and you will have no duty to inquire into or confirm the receipt of any
such benefits, and this Guaranty will be effective and enforceable by you
without regard to the receipt, nature or value of any such benefits.
 
15.  APPLICABLE LAW.  This Guaranty is governed by the laws of Maryland, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.
 
16.  AMENDMENT, INTEGRATION AND SEVERABILITY.  This Guaranty may not be amended
or modified by oral agreement.  No amendment or modification of this Guaranty is
effective unless made in writing and executed by you and me.  This Guaranty is
the complete and final expression of the agreement.  If any provision of this
Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.
 
17. ASSIGNMENT.  If you assign any of the Debts, you may assign all or any part
of this Guaranty without notice to me or my consent, and this Guaranty will
inure to the benefit of your assignee to the extent of such assignment.  You
will continue to have the unimpaired right to enforce this Guaranty as to any of
the Debts that are not assigned.  This Guaranty shall inure to the benefit of
and be enforceable by you and your successors and assigns and any other person
to whom you may grant an interest in the Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and
assigns.
 
18.  INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Guaranty.
 
19.  NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.  Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing.  Notice to one
Guarantor will be deemed to be notice to all Guarantors.  I will inform you in
writing of any change in my name, address or other application information.  I
will provide you any financial statement or information you request.  All
financial statements and information I give you will be correct and complete.  I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Guaranty and to confirm your lien status on any Property.  Time is of
the essence.
 
20.  CREDIT INFORMATION.  I agree that from time to time you may obtain credit
information about me from others, including other lenders and credit reporting
agencies, and report to others (such as a credit reporting agency) your credit
experience with me.  I agree that you will not be liable for any claim arising
from the use of information provided to you by others or for providing such
information to others.
 
21.  WAIVER OF JURY TRIAL.  All of the parties to this Guaranty knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Guaranty or
any other documents relating to the Debt or related obligation.  All of these
parties acknowledge that this section has either been brought to the attention
of each party's legal counsel or that each party had the opportunity to do so.


CONFESSION OF JUDGMENT.  In the event I default, I authorize any attorney
admitted to practice before any court of record in the United States to appear
on my behalf in any court having jurisdiction in one or more proceedings, or
before any clerk or other court official, and to CONFESS JUDGMENT AGAINST ME,
WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR PRIOR HEARING, in your favor for the
unpaid balance due under this Guaranty, including interest, court costs, late
charges, expenses and attorneys' fees of 15 percent of the total amount then due
under this Guaranty.  I waive the benefit of every law, ordinance, or rule of
court that gives me any right or privilege of exemption, summons and other
process, that lawfully may be waived; all heirs and rights of appeal, homestead
rights, stay of execution or stay of supplementary proceedings, or other relief
from the enforcement or immediate enforcement of a judgment or related
proceedings on a judgment.  The authority and power to appear for and enter
judgment against me will not be exhausted by one or more exercises, or by any
imperfect exercise, and will not be extinguished by any judgment entered; such
authority and power may be exercised one or more times, from time to time, in
the same or different jurisdictions, as often as you deem necessary or
advisable.




     
Harry  Jacobson
   
Maryland Guaranty
 
Initials
______
MD/4XXXatang00063000005993015042209Y
-1996 Bankers Systems, Inc., St. Cloud, MN  C
Page 3


 

--------------------------------------------------------------------------------

 
 
22.  SIGNATURES.  By signing under seal, I agree to the terms contained in this
Guaranty.  I also acknowledge receipt of a copy of this Guaranty.
 
GUARANTOR:
 
_________________________________ (Seal)
Harry  Jacobson
Individually


Commonwealth of
Virginia                                                                              
)
                                                                                                                                                                    
) ss:
COUNTY
OF:                                                                                                                
)



I hereby certify that on this ____, day of April, 2009, before me, the
subscriber, a Notary Public of the Commonwealth of Virginia, in and for the
jurisdiction aforesaid, personally appeared Harry Jacobson, satisfactorily
proven to be the person whose name is subscribed to the within instrument and
acknowledged that he/she executed the same for the purposes therein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.



  _________________   
Notary Public
 
Notary Number__________



My Commission Expires:


     
Harry  Jacobson
   
Maryland Guaranty
 
Initials
______
MD/4XXXatang00063000005993015042209Y
-1996 Bankers Systems, Inc., St. Cloud, MN  C
Page 4

 

--------------------------------------------------------------------------------

